DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “202” has been used to designate both a drive motor on the upper left side of Figure 1 and an un-named casing which is connected to gas inlet pipe 206 at the upper right side of Figure 1. Figure 2 similarly has the iteration of 202 at the upper right with a reference line pointing to a casing. 
The iteration of 202 in the upper left of Figure 1 is referred to in page 11, line 31 through page 12, line 5 of the applicant’s specification as the “drive motor” which appears to broadly refer to the region having the drive motor. The iteration of 202 in the upper right of the Figures does not have support in the specification. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Page 6, line 33 recites “ant-rotation” which appears to be a typo which should recite “anti-rotation”.  
Appropriate correction is required.

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
Claim 1, lines 3-4 recite “where a drive motor of the pump drive, the gas seal column, and the pump comprise” and the word “comprise” should be changed to “comprises” to be grammatically correct since “a drive motor” is singular.
Claims 2-10 depend from claim 1 and are objected to for depending from an objected claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
s 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 is non-enabling because one having ordinary skill in the art could not make or use the invention from the disclosure coupled with information known in the art without undue experimentation. An analysis of the Wands factors reveals that the following factors weigh against enablement: the nature of the invention, the state of the prior art, the amount of direction provided by the inventor, and the quantity of experimentation. In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP §2164.01(a). It is noted that the determination of undue experimentation is reached by weighing all the factors and that no single factor is dispositive (MPEP §2164.01(a)).
	Claim 1, lines 3-4 state a drive motor comprises a “hermetically sealed, vertically-oriented, pumping system” however upon inspection of the applicant’s specification, the applicant has not described a “hermetically-sealed” apparatus. The nature of a “hermetically-sealed” device in the prior art is an air-tight structure. The definition of “hermetic” is “airtight” (definition 2a from merriam-webster.com). 
Page 11, lines 22-25 of the applicant’s specification describes the pump drive, gas seal column, and pump as “hermetically sealed to each other” however the gas seal column includes a gas inlet pipe 206 and an inlet pipe connection 230 which both introduce a seal gas 208 into the gas seal column. The seal gas exits the gas seal column via an outlet pipe connection 232. 

Furthermore, the working fluid product is capable of entering the gas seal column from the gap between the drive shaft 214 and surrounding casing. The applicant’s invention uses sensors 240, 242, 244, and 246 to detect the product level within the gas seal column (see page 12, lines 17-19). 
The system described by the applicant is not “hermetically sealed” since a seal gas is introduced and removed from the seal gas column. The description of the invention provided by the applicant is antithetical to a hermetically sealed device. It is unclear how to make a hermetically sealed pumping system for the drive motor as claimed based on the description provided by the inventor.
	Upon the weight of all of these factors, one of ordinary skill in the art would not have been enabled by the originally filed disclosure to make and/or use the claimed invention without undue experimentation and therefore claim 1 is not enabled.
Claims 2-10 depend from claim 1 and contain its limitations and therefore are rejected for the same reason.
	Claims 2, 3, and 5 recite additional limitations which raise the same issue. Claim 2 introduces a gas inlet pipe and a plurality of gas outlet ports for the drive motor. Claim 3 introduces an inlet pipe connection and an outlet pipe connection for the gas seal column. Claim 5 introduces a plurality of sensors which measure the level of the product which has entered the gas seal column. Each of these features involve either the drive 
	Claim 10 similarly recites “a hermetically sealed, pressurized bearing shaft adapter” and upon inspection of Figure 2, the invention is also not hermitically sealed. A seal gas 208 moves throughout the drive motor, bearing shaft adapter 300, and gas seal column 220. Therefore, the bearing shaft adapter as claimed is not hermetically sealed.
	Therefore, none of claims 2, 3, 5, or 10 are enabled since one of ordinary skill in the art would not have been enabled by the originally filed disclosure to make and/or use the claimed invention without undue experimentation.

	Claim 6, lines 2-3 introduce “a plurality of splash quieting discs” and “a plurality of anti-rotation panels” however neither of these terms are well-known in the art of pumps and the applicant has not provided a clear description of their structure or their function. 
	Page 6, line 30 through page 7, line 2 refer to both the splash quieting discs and anti-rotation panels, however the specification does not describe their structure. Page 6, lines 30-33 merely state there may be four splash quieting discs and two sets of anti-rotation panels. Page 12, lines 24-26 assign reference number 238 to the anti-rotation panels and number 236 to the splash quieting discs. Figure 1 merely shows rectangular shapes with cross-hatching for the splash quieting discs and blank rectangles for the anti-rotation panels. The specific structures of both components are unknown. 
	It is unclear how these structure perform their respective functions (quieting splashes and preventing rotation) or to what these functions refer. The specification 
	Upon the weight of all of these factors, one of ordinary skill in the art would not have been enabled by the originally filed disclosure to make and/or use the claimed invention without undue experimentation and therefore claim 6 is not enabled.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 1 introduces “a gas seal column” however a “gas seal column” is not a technical term known in the art and the applicant has not provided a clear definition to help understand the scope. As claim 1 is written, lines 5-7 attempt to use a negative limitation to define the “gas seal column” however the claim only describes what the gas seal column is not, and not what it actually is. The scope covered by the “gas seal column” is unclear. 

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).
As best the examiner understands the “gas seal column”, the “gas seal column” is the open space around the drive shaft in the casing which is filled with a seal gas to inhibit the working fluid from moving along the drive shaft. It appears the pressure of the seal gas is greater than the pressure of the working fluid, and thus limits the movement of the working fluid. For the purpose of examination, the “gas seal column” will be treated as an open space around a shaft which is filled with a sealing gas.

Claims 2-10 depend from claim 1 and contain its limitations and therefore are rejected for the same reasons.
Claim 10, line 2 similarly recites “hermetically sealed” which raises the same issue. Therefore claim 10 is considered indefinite for the same reason.
Claim 6, lines 2-3 introduce “a plurality of splash quieting discs” and “a plurality of anti-rotation panels”, and neither feature is a technical term known in the art. The applicant has not provided a clear definition for either feature, and therefore the scope covered by the claim is unclear. 
	Claim 7, line 6 refers to “the plurality of level sensors” which lacks proper antecedent basis. Claim 7 depends from claim 3, which depends from claims 1 and 2, and none of claims 1, 2, 3, or 7 introduces “a plurality of sensors”. Claim 4 introduces a plurality of sensors, but claim 7 does not depend from claim 4. For the purpose of examination, claim 7 will be treated as introducing “a plurality of sensors”.
	Claim 8 depends from claim 7 and contains its limitations and therefore is rejected for the same reason.

	For the purpose of examination, the “special shaft” will be treated as a “second shaft” comprising “a specified length, material or combination thereof.”

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,065,232 to Stratienko.
In Reference to Claim 1#

	A gas seal column pump comprising a pump drive, a gas seal column (11), and a pump (3); 
where a drive motor (6) of the pump drive, the gas seal column, and the pump comprises a hermetically sealed, vertically-oriented, pumping system (see column 3, lines 49-60); 
where the gas seal column is operable to replace mechanical seals and 10packing seals around a drive shaft (7) that couples the drive motor to the pump (see column 3, line 29 through column 4, line 17 and Figure 1).
	There is not a mechanical seal or packing seal between the working fluid and seal gas. The gas seal column is an open space (volume of tank 11) which surrounds the shaft (7) and is filled with a seal gas (15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,065,232 to Stratienko as applied to claim 1 above, and further in view of US 2,764,943 to Peters.
In Reference to Claim 10

	The gas seal column pump of claim 1, comprising the drive shaft. 
Stratienko fails to teach:
	A hermetically sealed, pressurized bearing shaft adapter; where the bearing shaft adapter is operable to extend the drive shaft; where the bearing shaft adapter comprises a second shaft comprising a specified length, material or combination thereof.
Peters teaches:
	A pump (36) comprising a drive shaft (shaft 25 below casing 16) and a hermetically-sealed, pressurized bearing shaft adapter (upper end of shaft 15 in casing 16, shaft coupling 24, and shaft 25, see the annotated portion of Figure 1 below), where the bearing shaft adapter is operable to extend the drive shaft, where the bearing shaft adapter comprises a second shaft (15) comprising a specified length (see column 1, line 53 through column 2, line 12 and Figure 1). 
	Regarding the second shaft, the specified length is the length between the coupling 24 and the end of the shaft in the motor 10. 

    PNG
    media_image1.png
    475
    653
    media_image1.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gas seal column pump of Stratienko by adding a bearing shaft adapter having a specified length to the drive shaft as taught by Peters as both references are directed to shafts for pumps, and which would yield predictable results. In this case, the predictable result would be a second shaft attached to the drive shaft and connects the drive shaft to the motor. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6,582,185 to Lippert teaches a pump having a seal gas along the shaft. US 3,746,472 to Rupp teaches a pump comprising a seal column along the shaft. US 4,655,681 to Mori teaches a pump comprising a main impeller and an auxiliary impeller, wherein the auxiliary impeller has a larger diameter than the main impeller. US 3,513,942 to Tetsuya Sato teaches a pump comprising a seal column . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289. The examiner can normally be reached M, Tu: 7:30-5:00, W, Th: 7:30-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        

/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745